U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act For the transition period from N/A to N/A Commission File No. 000-51697 Bridgetech Holdings International, Inc. (Name of small business issuer as specified in its charter) Delaware 21-1992090 State of Incorporation IRS Employer Identification No. wy 101 Suite 215 Solana Beach, CA 92075 (Address of principal executive offices) P.O. Box 1072 Cardiff, CA92007 (Former name or former address, if changed since last report) (858) 847-9090 (Issuer’s telephone number) Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, $0.001 par value per share (Title of Class) Table of Contents Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days:Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non–accelerated filer. See definition of “accelerated filer large accelerated filer” and “Smaller reporting company” in Rule 12b–2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non–Accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act).YesxNo¨ Transitional Small Business Disclosure Format (check one): Yes  No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding atDecember 22, 2010 Common stock, $0.001 par value Table of Contents BRIDGETECH HOLDINGS INTERNATIONAL, INC. INDEX TO FORM 10-Q FILING FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Income 3 Condensed Consolidated Statement of Cash Flows 4 Notes to Condensed Consolidated Financial Statements 5 Item2. Management Discussion & Analysis of Financial Condition and Results of Operations 10 Item3. Quantitative and Qualitative Disclosures About Market Risk 12 Item4. Controls and Procedures 12 PART II - OTHER INFORMATION Item1. Legal Proceedings 13 Item1A. Risk Factors 13 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item3. Defaults Upon Senior Securities 16 Item4. Removed and Reserved 16 Item5 Other information 16 Item6. Exhibits 16 CERTIFICATIONS Exhibit 31 – Management certification Exhibit 32 – Sarbanes-Oxley Act -i- Table of Contents PART I – FINANCIAL INFORMATION Item 1. Interim Consolidated Financial Statements and Notes to Interim Consolidated Financial Statements General The accompanying reviewed interim consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q.Therefore, they do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles.Except as disclosed herein, there has been no material change in the information disclosed in the notes to the consolidated financial statements included in the Company's annual report on Form 10-K for the year ended December 31, 2009.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature.Operating results for the Three and nine months ended September 30, 2010 are not necessarily indicative of the results that can be expected for the year ending December 31, 2010. -1- Table of Contents BRIDGETECH HOLDINGS INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEET September 30, December 31, ASSETS: (audited) CURRENT ASSETS Cash $
